Per Curiam.
The evidence indicates that the defendant knew prior to the expiration of his lease that the plaintiff would not renew the lease on terms satisfactory to him. In view of the fact that the defendant continued to occupy the premises after the expiration of the lease, the plaintiff became entitled to treat the lease as renewed by operation of law. (Flomerfelt v. Dillon, 88 N. Y. Supp. 132.)
Judgment reversed, with thirty dollars costs, and judgment directed for plaintiff for the relief demanded in the complaint, with interest and costs.
All concur; present, Levy, Callahan and Untermyer, JJ.